—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated January 3, 1997, which confirmed a determination of an Administrative Law Judge finding that the petitioner was a habitual or persistent violator of traffic laws, ordinances, rules and/or regulations, and suspending the petitioner’s driver’s license for 180 days.
Adjudged that the petition is granted to the extent that the penalty is vacated, and the matter is remitted to the New York State Commissioner of Motor Vehicles for the imposition of a new penalty which shall not exceed a license suspension for a period of 60 days.
Under the circumstances of this case the 180-day suspension of his driver’s license is shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222), and is therefore excessive to the extent indicated. Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.